DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/14/2022 has been entered.



Response to Amendment
Received 04/14/2022

	Claim(s) 1-4, 6-12, and 14 are pending.
	Claim(s) 1-3, 7, 10, and 11 have been amended.
	Claim(s) 5, 13, and 15-18 has been canceled.
The 35 USC § 112(a) rejection to claims 1-4, 6-12, and 14-18 have been withdrawn in view of the amendments received 04/14/2022.
The 35 U.S.C § 103 rejection to claims 1-4, 6-12, and 14 have been fully considered in view of the amendments received 04/14/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 04/14/2022


Regarding independent claim(s) 1 and 7:

Applicant’s arguments (Remarks, Page 8: ¶ 2 to Page 9: ¶ 2), filed 04/14/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Washington (US PGPUB No 20040218099 A1) and Takeuchi (US PGPUB No. 20110113097 A1) fails to teach the newly amended subject matter. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Silva et al. (US PGPUB No 20140245148 A1) and Choi et al. (US PGPUB No. 20150061971 A1).

Applicant’s arguments (Remarks, Page 9: ¶ 3 to Page 13: ¶ 2), filed 04/14/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Nishio et al. (US Patent No. 6345388 B1) and Torii et al. (US Patent No. 10817243 B3) fails to teach the newly amend subject matter. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks Page 13: ¶ 4), filed 04/14/2022, with respect to the rejection(s) of claim(s) 7 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 7's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claims 2-4, 6, 8-12, and 14:

Applicant’s arguments (Remarks Page 13: ¶ 4), filed 04/14/2021, with respect to the rejection(s) of claim(s) 2-4, 6, 8-12, and 14 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1 and 7 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.



Claim Objections

Claim(s) 7-12 and 14 is/are objected to because of the following informalities: regarding "the display" in lines 23 and 24 of claim 7, given multiple recited displays within Claim 7. The Examiner notices the manner in which the claim(s) is/are presented, and for purposes for examination will interpret "the display" to be "the (first) display”. 
(note: claim 1 recites “… a second display different from the display” within line 9)
Claims 8 and 9 is/are objected to because of the following informalities: regarding "the signal processor" in lines 1-2 of claim 8 and line 3 of claim 9, given multiple recited signal processors within Claim 7. The Examiner notices the manner in which the claim(s) is/are presented, and for purposes for examination will interpret "the signal processor" to be "the (first) signal processor”.   
Appropriate correction is required.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al., US PGPUB No 20140245148 A1, in view of Silva, and further in view of Choi et al., US PGPUB No. 20150061971 A1, hereinafter Choi.

Regarding claim 1, Silva discloses an image display apparatus (Silva; video tiling system of Fig. 1 (i.e. image display apparatus) [¶ 0034-0035]) comprising: 
a wireless receiver configured to receive a first image received from a first source from an image transmission apparatus and a second image received from a second source from the image transmission apparatus (Silva; video tiling system of Fig. 1, as addressed above, comprises a wireless receiver [¶ 0035-0036] configured to receive an implicit 1st image received from a 1st source from a matrix switcher/controller and wireless mobile device (i.e. image transmission apparatus) and an implicit 2nd image received from a 2nd source from the matrix switcher/controller and wireless mobile device (i.e. image transmission apparatus) [¶ 0034-0037]; wherein, the 1st and 2nd images are implicit, given content of one or more sources [¶ 0035, ¶ 0044, and ¶ 0048-0049], as illustrated within Fig. 4A);
a first signal processor configured to perform signal processing of at least one of the first image or the second image (Silva; video tiling system of Fig. 1, as addressed above, comprises a processor (i.e. 1st signal processor) configured to perform signal processing of at least one of the implicit 1st image or the implicit 2nd image [¶ 0038-0040]; additionally, multiple window video processing [¶ 0041-0043]; wherein, the 1st and 2nd images are implicit, given content of one or more sources [¶ 0035, ¶ 0044, and ¶ 0048-0049], as illustrated within Fig. 4A); and 
a display (Silva; video tiling system of Fig. 1, as addressed above, comprises a display [¶ 0035 and ¶ 0044]) configured to:
receive the first image and the second image and display the first image (Silva; the display, as addressed above, configured to receive the implicit 1st image and the implicit 2nd image and display the 1st image [¶ 0035, ¶ 0043-0044, and ¶ 0048]; wherein, the 1st and 2nd images are implicit, given content of one or more sources [¶ 0035, ¶ 0044, and ¶ 0048-0049], as illustrated within Fig. 4A), wherein the image transmission apparatus comprises: 
a plurality of input terminals configured to receive an image via a wired connection and wirelessly (Silva; matrix switcher/controller and wireless mobile device (i.e. image transmission apparatus), as addressed above, comprises a plurality of video sources (i.e. input terminals) configured to receive an image via a wired connection and wirelessly [¶ 0035-0037], as illustrated within Fig. 1; moreover, matrix switcher/controller comprises multiple input modules [¶ 0038-0039 and ¶ 0056], as illustrated within Fig. 2); 
a second signal processor (Silva; matrix switcher/controller and wireless mobile device (i.e. image transmission apparatus), as addressed above, comprises a processor (i.e. 2nd signal processor) [¶ 0038 and ¶ 0046], as illustrated within Fig. 2 and Fig. 5) configured to: 
receive the first image from a first input terminal among the plurality of input terminals via the wired connection or wirelessly in response to a selection input of the first input terminal (Silva; processor (i.e. 2nd processor), as addressed above, configured to receive the implicit 1st image from a 1st video source (i.e. input terminal) among the plurality of video sources (i.e. input terminals) via the wired connection or wirelessly [¶ 0038-0040 and ¶ 0042-0044] in response to a selection/control input of the 1st video source (i.e. input terminal) [¶ 0035, ¶ 0048-0050, and ¶ 0056]; wherein, the 1st image is implicit, given content of one or more sources [¶ 0035, ¶ 0044, and ¶ 0048-0049], as illustrated within Fig. 4A), receive the second image from a second input terminal among the plurality of input terminals in response to a selection input of the second input terminal (Silva; receive the implicit 2nd image from a 2nd video source (i.e. input terminal) among the plurality of video sources (i.e. input terminals) [¶ 0038-0040 and ¶ 0042-0044] in response to a selection input of the 2nd video source (i.e. input terminal) [¶ 0035, ¶ 0048-0050, and ¶ 0056]; wherein, the 2nd image is implicit, given content of one or more sources [¶ 0035, ¶ 0044, and ¶ 0048-0049], as illustrated within Fig. 4A), perform signal processing on the first image and the second image (Silva; perform signal processing on the implicit 1st image and the implicit 2nd image [¶ 0042-0044]; moreover, multi-window video processing [¶ 0041]; wherein, the 1st and 2nd images are implicit, given content of one or more sources [¶ 0035, ¶ 0044, and ¶ 0048-0049], as illustrated within Fig. 4A), and output the processed first image and the second image (Silva; output the processed implicit 1st image and the implicit 2nd image [¶ 0041-0043]; moreover, outputting further corresponding to displaying [¶ 0044], as depicted within Fig. 4A; wherein, the 1st and 2nd images are implicit, given content of one or more sources [¶ 0035, ¶ 0044, and ¶ 0048-0049], as illustrated within Fig. 4A), and a transmitter (Silva; a transmitter (i.e. output modules) [¶ 0038-0040]; moreover, output port [¶ 0042-0043]) configured to: 
wirelessly transmit the first image and the second image received from the second signal processor to an external device (Silva; the transmitter, as addressed above, transmit the implicit 1st image and the implicit 2nd image received from the processor (i.e. 2nd processor) to an external (display) device [¶ 0041-0043]; moreover, outputted image data via a display [¶ 0044]; wherein, the 1st and 2nd images are implicit, given content of one or more sources [¶ 0035, ¶ 0044, and ¶ 0048-0049], as illustrated within Fig. 4A), wherein based on the wireless receiver of the image display apparatus receiving the first image through a first channel and the second image through a second channel, the first signal processor of the image display apparatus is further configured to perform signal processing of the first image and the second image and transmit the first image and the second image through a wired connection to the display (Silva; the processor (i.e. 1st signal processor) of the video tiling system of Fig. 1 (i.e. image display apparatus), as addressed above, is further configured to perform signal processing of the implicit 1st image and the implicit 2nd image and transmit the implicit 1st image and the implicit 2nd image through a wired connection to the display [¶ 0041-0044] based on the digital media receivers (i.e. wireless receiver) of the video tiling system of Fig. 1 (i.e. image display apparatus) receiving the implicit 1st image through a 1st  channel (of a 1st receiver) and the implicit 2nd image through an implicit 2nd channel (of a 2nd receiver) [¶ 0035 and ¶ 0042-0043]; wherein, the display is wired to the matrix switcher/controller [¶ 0035], and the image data is associated with one or more video output streams and channels [¶ 0056 and ¶ 0065]; and wherein, the 1st and 2nd images are implicit, given content of one or more sources [¶ 0035, ¶ 0044, and ¶ 0048-0049], as illustrated within Fig. 4A).
	Silva fails to disclose wirelessly transmit the second image to a second display different from the display; and
a wireless transmitter configured to: 
wirelessly transmit the first image and the second image received from the second signal processor to an external device.
	However, Choi teaches a first signal processor configured to perform signal processing of at least one of the first image or the second image (Choi; a 1st signal processor configured to perform signal processing [¶ 0143, ¶ 0149-0150, and ¶ 0153-0154] of at least one of the 1st image or the 2nd image [¶ 0061-0062 and ¶ 0071-0072]); and 
a display (Choi; a display [¶ 0135] of the master and slave devices [¶ 0124-0125]; moreover, display module configuration in relation with master and slave devices [¶ 0140-0142, ¶ 0156, and ¶ 0174-0175]) configured to:
receive the first image and the second image, display the first image, and wirelessly transmit the second image to a second display different from the display (Choi; the display, as addressed above, configured to receive the 1st image and the 2nd image, display the 1st image, and wirelessly transmit the 2nd image to a 2nd display different from the display [¶ 0143, ¶ 0148-0149, ¶ 0153-0154, and ¶ 0156]; wherein, communication between devices (i.e. master and slave(s)) is wireless [¶ 0062 and ¶ 0066-0067]); and
a wireless transmitter (Choi; communication module (i.e. wireless transmitter) [¶ 0133, ¶ 0143, and ¶ 0149]; additionally, wireless communication related to multiple devices [¶ 0206-0208 and ¶ 0232], as illustrated within Fig. 14 and Fig. 16) configured to:
wirelessly transmit the first image and the second image received from the second signal processor to an external device (Choi; the wireless transmitter, as addressed above, configured to wirelessly transmit [¶ 0061-00062 and ¶ 0066-0067] the 1st image and the 2nd image received from the second signal processor to an external device [¶ 0154-0156]; moreover, wireless communication with one or more external devices [¶ 0206-0208 and ¶ 0232], as illustrated within Fig. 14 and Fig. 16). 
Silva and Choi are considered to be analogous art because both pertain to data transmission and/or data management in relation with providing media, wherein one or more computerized units are utilized in order to generate information in relation with a display/output.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Silva, to incorporate a first signal processor configured to perform signal processing of at least one of the first image or the second image; and a display configured to: receive the first image and the second image, display the first image, and wirelessly transmit the second image to a second display different from the display; and a wireless transmitter configured to: wirelessly transmit the first image and the second image received from the second signal processor to an external device (as taught by Choi), in order to provide a means of expanding limited display sizes in order to present large media in a manner that is easy to one or more users (Choi; [¶ 0003-0004 and ¶ 0006]).

	Regarding claim 2, Silva in view of Choi further discloses the image display apparatus of claim 1, wherein the wireless receiver is configured to wirelessly receive the first image of a first resolution from a first source at the first channel among a plurality of channels within a first frequency band (Silva; the digital media receiver (i.e. wirelessly receiver) is configured to wirelessly receive the implicit 1st image of an implicit 1st resolution from a 1st source at the 1st channel among a plurality of channels within a 1st stream (i.e. frequency band) [¶ 0035, ¶ 0041-0043, and ¶ 0056]; wherein, video data implicitly corresponds to a 1st image of a 1st resolution, given image data from a video source [¶ 0044, ¶ 0056, and ¶ 0065] and as illustrated within Fig. 4A), and wirelessly receive the second image of a second resolution from a second source at the second channel among the plurality of channels within the first frequency band (Silva; wirelessly receive the implicit 2nd image of an implicit 2nd resolution from a 2nd source at the 2nd channel among the plurality of channels within the 1st stream (i.e. frequency band) [¶ 0035, ¶ 0041-0043, and ¶ 0056]; wherein, video data implicitly corresponds to a 2nd image of a 2nd resolution, given image data from a video source [¶ 0044, ¶ 0056, and ¶ 0065] and as illustrated within Fig. 4A).  

	Regarding claim 3, Silva in view of Choi further discloses the image display apparatus of claim 1, wherein the wireless receiver is configured to wirelessly receive the first image of a first resolution from a first source at the first channel among a plurality of channels within a first frequency band (Silva; the digital media receiver (i.e. wirelessly receiver) is configured to wirelessly receive the implicit 1st image of an implicit 1st resolution from a 1st source at the 1st channel among a plurality of channels within a 1st stream (i.e. frequency band) [¶ 0041-0043]; wherein, video data implicitly corresponds to a 1st image of a 1st resolution, given image data from a video source [¶ 0044, ¶ 0056, and ¶ 0065] and as illustrated within Fig. 4A), and wirelessly receive the second image of a second resolution from a second source at the second channel among the plurality of channels within a second frequency band (Silva; wirelessly receive the implicit 2nd image of an implicit 2nd resolution from a 2nd source at the second channel among the plurality of channels within a 2nd stream (i.e. frequency band) [¶ 0041-0043]; wherein, a 2nd stream corresponds to a different digital media receiver [¶ 0035]; wherein, video data implicitly corresponds to a 2nd image of a 2nd resolution, given image data from a video source [¶ 0044, ¶ 0056, and ¶ 0065] and as illustrated within Fig. 4A).

Regarding claim 4, Silva in view of Choi further discloses the image display apparatus of claim 1, wherein the wireless receiver is configured to wirelessly receive the first image of a first resolution from the first input terminal wirelessly connected to a first electronic device (Silva; the digital media receiver (i.e. wirelessly receiver) is configured to wirelessly receive the implicit 1st image of an implicit 1st resolution from the 1st digital media source (i.e. 1st input terminal wirelessly connected to 1st electronic device (i.e. digital media transmitter)) [¶ 0035, ¶ 0042-0044, and ¶ 0056]), and wirelessly receive the second image of a second resolution from the second input terminal wirelessly connected to the first electronic device (Silva; wirelessly receive the implicit 2nd image of a implicit 2nd resolution from the 2nd digital media source (i.e. 2nd input terminal wirelessly connected to the 1st electronic device (i.e. digital media transmitter) [¶ 0035, ¶ 0042-0044, and ¶ 0056]).  

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 1, due to the similarities claim 7 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 7; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Silva discloses a first image display apparatus (Silva; a display (i.e. 1st image display apparatus) [¶ 0035 and ¶ 0044]), wherein the first image display apparatus comprises a receiver configured to receive the first image of a first resolution and the second image of a second resolution respectively received from the first input terminal and the second input terminal (Silva; the display (i.e. 1st image display apparatus), as addressed above, comprises a receiver configured to receive the implicit 1st image of an implicit 1st resolution and the implicit 2nd image of an implicit 2nd resolution respectively received from the 1st digital media source (i.e. 1st input terminal) and the 2nd digital media source (i.e. 2nd input terminal) [¶ 0041-0043]; wherein, video data implicitly corresponds to a 1st image of a 1st resolution and 2nd image of a 2nd resolution, given image data from one or more video sources [¶ 0044, ¶ 0056, and ¶ 0065] and as illustrated within Fig. 4A), a second signal processor configured to perform signal processing of at least one of the first image of the first resolution or the second image of the second resolution and a display configured to display an image received from the signal processor (Silva; a processor (i.e. 2nd signal processor) [¶ 0038 and ¶ 0046], as illustrated within Fig. 2 and Fig. 5, configured to perform signal processing of at least one of the implicit 1st image of the implicit 1st resolution or the implicit 2nd image of the implicit 2nd resolution and a display configured to display an image received from the signal processor [¶ 0038-0040 and ¶ 0042-0044]; wherein, video data implicitly corresponds to a 1st image of a 1st resolution and 2nd image of a 2nd resolution, given image data from one or more video sources [¶ 0044, ¶ 0056, and ¶ 0065] and as illustrated within Fig. 4A), and a second image display apparatus including a second display (Silva; a mobile device (i.e. 2nd image display apparatus) including a 2nd display [¶ 0046-0047]).
Silva fails to disclose the first image display apparatus comprises a wireless receiver.
However, Choi teaches the first image display apparatus comprises a wireless receiver configured to receive the first image of a first resolution and the second image of a second resolution respectively (Choi; the 1st image display apparatus (i.e. master device) comprises a wireless receiver configured to receive [¶ 0061-0062, ¶ 0133, and ¶ 0366] the 1st image of a 1st resolution and the 2nd image of a 2nd resolution respectively [¶ 0070-0071, ¶ 0074, and ¶ 0077], as illustrated within Fig. 2A-B; moreover, the master device is configured to distribute content/media directly and/or indirectly [¶ 0064-0067]; additionally,  master slave communications associated with content/media [¶ 0207-0208 and ¶ 0216-0219]).
Silva and Choi are considered to be analogous art because both pertain to data transmission and/or data management in relation with providing media, wherein one or more computerized units are utilized in order to generate information in relation with a display/output.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Silva, to incorporate the first image display apparatus comprises a wireless receiver configured to receive the first image of a first resolution and the second image of a second resolution respectively (as taught by Choi), in order to provide a means of expanding limited display sizes in order to present large media in a manner that is easy to one or more users (Choi; [¶ 0003-0004 and ¶ 0006]).
(further refer to the rejection of claim 1)

Regarding claim 8, Silva in view of Choi further discloses the image display system of claim 7, wherein the signal processor of the image transmission apparatus (Silva; the processor (i.e. signal processor) of the matrix switcher/controller and wireless mobile device (i.e. image transmission apparatus), as addressed within the parent claim(s)) is configured to, based on the selection input of the first input terminal and the selection input of the second input terminal from a mobile terminal, activate the first input terminal and the second input terminal (Silva; the processor (i.e. signal processor) of the matrix switcher/controller and wireless mobile device (i.e. image transmission apparatus), as addressed above, is configured to activate the 1st input terminal and the 2nd input terminal based on the selection/control input of the 1st input terminal and the selection/control input of the 2nd input terminal from a mobile terminal [¶ 0035, ¶ 0042-0044, and ¶ 0056]), and receive the first image from the first input terminal and the second image from the second input terminal (Silva; the processor (i.e. signal processor) of the matrix switcher/controller and wireless mobile device (i.e. image transmission apparatus), as addressed above, is configured to receive the 1st image from the 1st input terminal and the 2nd image from the 2nd input terminal based on the selection/control input of the 1st input terminal and the selection/control input of the 2nd input terminal from a mobile terminal [¶ 0035, ¶ 0042-0044, and ¶ 0056]).  

Regarding claim 9, Silva in view of Choi further discloses the image display system of claim 7, wherein, based on the selection input of the first input terminal from a mobile terminal, the signal processor of the image transmission apparatus is configured to activate the first input terminal (Silva; the processor (i.e. signal processor) of the matrix switcher/controller and wireless mobile device (i.e. image transmission apparatus), as addressed within the parent claim(s), is configured to activate the 1st input terminal based on the selection/control input of the 1st input terminal from a mobile terminal [¶ 0035, ¶ 0042-0044, and ¶ 0056]), and receive the first image from the first input terminal (Silva; the processor (i.e. signal processor) of the matrix switcher/controller and wireless mobile device (i.e. image transmission apparatus), as addressed within the parent claim(s), is configured to receive the 1st image from the 1st input terminal based on the selection/control input of the 1st input terminal from a mobile terminal [¶ 0035, ¶ 0042-0044, and ¶ 0056]), and the receiver of the first image display apparatus is configured to receive the first image from the image transmission apparatus (Silva; the receiver of the display (i.e. 1st image display apparatus) is configured to receive the 1st image from the matrix switcher/controller and wireless mobile device (i.e. image transmission apparatus) [¶ 0035 and ¶ 0042-0044]), receive a third image in relation with the mobile terminal (Silva; receive a 3rd image in relation with the mobile terminal [¶ 0035, ¶ 0042-0044, and ¶ 0056]), merge the first image and the third image (Silva; merge/group the 1st image and the 3rd image [¶ 0044]), and output a merged image (Silva; output a merged/grouped image [¶ 0042-0044]).  
Choi further teaches activate the first input terminal based on the selection input of the first input terminal and transmission from a mobile terminal (Choi; activate the 1st input terminal based on the selection input of the 1st input terminal and transmission from a mobile terminal [¶ 0070-0071, ¶ 0074, and ¶ 0077]; moreover, the master device is configured to distribute content/media directly and/or indirectly [¶ 0061-0062 and ¶ 0064-0067]; additionally, master slave communications associated with content/media [¶ 0207-0208 and ¶ 0216-0219]);
receive the first image from the first input terminal based on the selection input of the first input terminal and transmission from a mobile terminal (Choi; receive the 1st image from the 1st input terminal based on the selection input of the 1st input terminal and transmission from a mobile terminal [¶ 0070-0071, ¶ 0074, and ¶ 0077]; moreover, the master device is configured to distribute content/media directly and/or indirectly [¶ 0061-0062 and ¶ 0064-0067]; additionally, master slave communications associated with content/media [¶ 0207-0208 and ¶ 0216-0219]); and 
the wireless receiver of the first image display apparatus is configured to wirelessly receive the first image from the image transmission apparatus (Choi; the wireless receiver of the 1st image display apparatus [¶ 0061-0062] is configured to wirelessly receive the 1st image from the image transmission apparatus [¶ 0070-0071, ¶ 0074, and ¶ 0077]; moreover, the master device is configured to distribute content/media directly and/or indirectly [¶ 0061-0062 and ¶ 0064-0067]; additionally, master slave communications associated with content/media [¶ 0207-0208 and ¶ 0216-0219]), receive a third image from the mobile terminal (Choi; receive a 3rd image from the mobile terminal [¶ 0064-0067 and ¶ 0216-0218]; moreover, master device is configured to communicate with multiple devices as a hub [¶ 0062, ¶ 0232-0233, and ¶ 0268-0269], as illustrated within Fig. 16 and Fig. 19), merge the first image and the third image (Choi; merge/group the 1st image and the 3rd image [¶ 0070-0072], as illustrated within Fig. 2A), and output a merged image (Choi; output a merged/grouped image [¶ 0070-0072], as illustrated within Fig. 2A).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Silva as modified by Choi, to incorporate activate the first input terminal based on the selection input of the first input terminal and transmission from a mobile terminal; receive the first image from the first input terminal based on the selection input of the first input terminal and transmission from a mobile terminal; and the wireless receiver of the first image display apparatus is configured to wirelessly receive the first image from the image transmission apparatus, receive a third image from the mobile terminal, merge the first image and the third image, and output a merged image (as taught by Choi), in order to provide a means of expanding limited display sizes in order to present large media in a manner that is easy to one or more users (Choi; [¶ 0003-0004 and ¶ 0006]).

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 2, due to the similarities claim 10 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 10.

Regarding claim 11, Silva in view of Choi further discloses the image display system of claim 7, wherein the wireless receiver is configured to wirelessly receive the first image of a first resolution from a first source at the first channel among a plurality of channels within a first frequency band (Silva; the digital media receiver (i.e. wirelessly receiver) is configured to wirelessly receive the implicit 1st image of an implicit 1st resolution from a 1st source at the 1st  channel among a plurality of channels within a 1st stream (i.e. frequency band) [¶ 0035, ¶ 0041-0043, and ¶ 0056]; wherein, video data implicitly corresponds to a 1st image of a 1st resolution, given image data from a video source [¶ 0044, ¶ 0056, and ¶ 0065] and as illustrated within Fig. 4A), and wirelessly receive the second image of a second resolution from the second input terminal at a third channel among a plurality of channels within a second frequency band (Silva; wirelessly receive the implicit 2nd image of an implicit 2nd resolution from a 2nd input terminal at the 3rd channel among the plurality of channels within a 2nd stream (i.e. frequency band) [¶ 0035, ¶ 0041-0043, and ¶ 0056]; wherein, video data implicitly corresponds to a 2nd image of a 2nd resolution, given image data from a video source [¶ 0044, ¶ 0056, and ¶ 0065] and as illustrated within Fig. 4A).  

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 4, due to the similarities claim 12 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 12.



Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of Choi as applied to claim(s) 1 and 7 above, and further in view of Urabe et al., US PGPUB No. 20170098295 A1, hereinafter Urabe.

Regarding claim 6, Silva in view of Choi further discloses the image display apparatus of claim 2, wherein the first resolution and the second resolution (Silva; the implicit 1st resolution and the implicit 2nd resolution [¶ 0035 and ¶ 0044]; wherein, video data implicitly corresponds to a 1st resolution and 2nd resolution, given image data from a video source [¶ 0044, ¶ 0056, and ¶ 0065] and as illustrated within Fig. 4A), and wherein the display displays a merged image having a resolution (Silva; the display displays a merged/grouped image having an implicit resolution [¶ 0044]; wherein, video data implicitly corresponds to resolution, given image data from a video source [¶ 0044, ¶ 0056, and ¶ 0065] and as illustrated within Fig. 4A). 
Silva as modified by Choi fails to disclose the first resolution and the second resolution are 2K resolution, and wherein the display displays a merged image having 4K resolution. 
However, Urabe teaches the first resolution and the second resolution are 2K resolution (Urabe; the 1st resolution and the 2nd resolution are high resolution [¶ 0051 and ¶ 0053-0054]), and wherein the display displays a merged image having 4K resolution (Urabe; the display 100 displays a merged/composited image (i.e. a layout of media streams arranged together) having implicit resolution [¶ 0051 and ¶ 0054]).
Silva in view of Choi and Urabe are considered to be analogous art because they pertain to data transmission and/or data management in relation with providing media, wherein one or more computerized units are utilized in order to generate information in relation with a display/output.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Silva as modified by Choi, to incorporate the first resolution and the second resolution are 2K resolution, and wherein the display displays a merged image having 4K resolution (as taught by Urabe), in order to provide display of media data in a controlled manner between multiple devices appropriately (Urabe; [¶ 0011 and ¶ 0015-0016]).

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 6, due to the similarities claim 14 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 14.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616